Citation Nr: 1207887	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-35 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1976 to June 1980, and from July 1980 to January 1982.  He passed away in September 2005.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the cause of the Veteran's death.  

The appellant testified at a June 2007 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal was remanded by the Board in September 2008 and October 2010 for further development.  It now returns for appellate review.

The appellant submitted additional evidence in the form of several statements after the last supplemental statement of the case (SSOC) was issued in April 2011, and waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Therefore, the Board may proceed with appellate review. 


FINDINGS OF FACT

1.  The Veteran died in September 2005 of renal cell carcinoma due to end stage renal disease, inanition, and hypertension. 

2.  During the Veteran's lifetime, service connection had been established for residuals of a left hand crush injury with laceration and nerve injury, but not for any other disability.

3.  The Veteran's renal disease and renal cell carcinoma were not incurred in or aggravated by active service, and there is no competent or credible evidence showing that a service-related disease or injury caused or contributed materially or substantially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that all requirements of the VCAA have been met.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In the context of a claim for DIC (cause of the veteran's death) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, prior to the initial rating decision in this matter, a November 2005 letter informed the appellant that in order to substantiate a claim of entitlement to service connection for the cause of the Veteran's death, the evidence needed to show that he died from a service-connected injury or disease.  The letter also informed her of VA's and the appellant's respective responsibilities for obtaining evidence in support of her claim.  Pursuant to the Board's October 2010 remand directive, an October 2010 letter provided the appellant with all notice required under Hupp, including the disability for which service connection had been established during the Veteran's lifetime, the requirements for substantiating a DIC claim based on a previously service-connected disability, and the requirements for substantiating a DIC claim based on a disability for which service connected had not yet been established.  Although this letter was not sent prior to initial adjudication of the appellant's claim, the appellant had an opportunity to submit additional information and evidence before the claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in April 2011.  Thus, the delay in timing was not prejudicial.  See Mayfield, 499 F.3d at 1323. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, private treatment records, and VA medical records are in the file.  Although the appellant has maintained that there are missing service treatment records which would show that the Veteran had been treated for kidney problems during service, the Board finds that there is no indication that any records are missing.  The Veteran's entrance and separation examinations, and numerous treatment records spanning his periods of service from 1976 to 1982 are in the file.  The National Personnel Records Center (NPRC) has not indicated that service treatment records are missing.  Moreover, for the reasons explained below in the body of this decision, the Board does not find it credible that a kidney condition manifested during active service.  Rather, the evidence overwhelmingly shows that it did not manifest until October 1983.  Thus, there is no likely possibility that there are outstanding records showing treatment for a kidney condition during active service.  The Board notes that the appellant submitted a September 2010 authorized release form identifying private treatment of the Veteran by a Dr. Takeshi Seto, a Dr. Gold, a Dr. Fu, and Riverside General Hospital.  However, she did not provide addresses for these providers and did not respond to a January 2011 letter requesting her to provide such information on separate authorized release forms.  Therefore, VA did not have a duty to obtain these records.  See 38 C.F.R. § 3.159(c); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Nevertheless, the Board notes that the claims file contains treatment records for all of these providers except Dr. Gold.  With regard to Dr. Gold, the record shows that he treated the Veteran at St. Francis Hospital, for which there are numerous treatment records in the file dated in 1995 and 2002, although none specifically show treatment by Dr. Gold.  There is also a March 2003 statement by him in the file explaining that the Veteran was put on dialysis in 1995, which is likewise reflected in the treatment records.  Indeed, the Veteran's history of treatment for his kidney disorder dating from 1984, around the time it first manifested, to 2005 is amply documented.  The appellant has not identified any other outstanding treatment records that she wanted VA to obtain or that she felt were relevant to the present claim.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the appellant's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's September 2008 remand directive, an opinion was obtained in November 2009 from a VA physician with regard to whether the Veteran's kidney disorder was incurred in or aggravated by active service, to include as a result of taking medications during service.  The Board finds that this opinion is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Daves, 21 Vet. App. at 50-51; McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board also finds, for the reasons discussed above, that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

II. Analysis

The appellant claims entitlement to service connection for the cause of the Veteran's death.  According to the September 2005 Certificate of Death, the Veteran died of renal cell carcinoma due to end stage renal disease, inanition, and hypertension.  Service connection for these conditions had not been established at the time of the Veteran's death.  The only disability for which service connection had been established during the Veteran's lifetime was residuals of a left hand injury.  The appellant argues that the Veteran's renal disease was caused or aggravated by medications he took during service to treat this injury.  In this regard, the appellant alleges that the Veteran's kidney problems first manifested in service shortly after being treated for his left hand injury, and that a Dr. Seto had found that the Veteran's kidney disorder was caused by medications he took during service.  As will be explained below, the competent and credible evidence of record does not show that the Veteran's kidney condition manifested in service or within one year of service separation, or that it was caused or aggravated by a disease, injury, or event in service, to include medications he took at that time.  There is also no evidence that any other service-related disability contributed substantially or materially to the cause of the Veteran's death.  Therefore, for the reasons discussed below, the Board finds that service connection for the cause of the Veteran's death is not warranted. 

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation (DIC) for the cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for cardiovascular-renal disease, including nephritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Turning to the evidence of record, the Veteran's service treatment records are negative for diagnoses, treatment, or complaints of a kidney problem.  They show that the Veteran overdosed on aspirin and Mellaril in August 1977 and on aspirin and Donnatal in November 1981 and received emergency treatment on both occasions.  There is no mention of any kidney problems associated with these incidents.  The service treatment records also show that the Veteran injured his left hand in July 1979 and was hospitalized for ten days.  During this time, antibiotics were administered intravenously for a few days and the Veteran was prescribed morphine and Demerol.  There is no mention in the July 1979 treatment records pertaining to the Veteran's hospitalization or in subsequent treatment records of kidney problems.  

In a statement by the appellant and in a February 2006 letter written by a United States Senator on the appellant's behalf, it was noted that the Veteran had urethral discharge in service, including at the time he was hospitalized for his left hand injury.  The appellant thought that this symptom might be indicative of a kidney condition.  However, there is no competent evidence of record suggesting that the Veteran's urethral discharge during service was associated with a kidney disorder; the appellant herself, as a lay person, does not have the medical expertise to make such a determination.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Rather, service treatment records dated in February 1978 and March 1978 reflect that the Veteran's urethral discharge had been attributed to neisseria gonorrhea.  

The service records further show that the Veteran denied a history of kidney trouble in an October 1981 medical history questionnaire.  The January 1982 separation examination and report of medical history are likewise negative for kidney problems.  The January 1982 report of medical history also reflects that the Veteran was not on any medications at that time.  Accordingly, the Board finds that a kidney disorder did not manifest during active service.

Probative evidence of record clearly and consistently shows that the Veteran's kidney disorder did not manifest until October 1983, about a year and nine months after the Veteran's separation from active service in January 1982.  Specifically, the evidence of record shows that the Veteran was hospitalized at Riverside General Hospital in February 1984 for excessive weight gain over a short period of time and other symptoms diagnosed as nephrotic syndrome and anuria of uncertain etiology, which was suspected to be glomerulonephritis.  The Veteran reported that he had been hospitalized in October 1983 with similar problems, including swelling and a marked decrease in urine output.  He denied a previous history of kidney problems and there is no mention of the Veteran's period of active service in these records.  Further, private treatment records dated in 1985, 1986, and 1995 all reflect that the Veteran's kidney problems began in 1983 or 1984 and do not once mention the Veteran's military service.  The Board notes that private treatment records dated in 1985 and 1986 show that the Veteran developed necrosis of the hips, which was attributed to a course of Prednisone that had been prescribed during the Veteran's February 1984 hospitalization for nephritis.  The Veteran eventually had both hips replaced, as reflected in a March 2002 private treatment record.  Again, there is no mention of the Veteran's service in these records.  Thus, the Board finds that the Veteran's kidney disorder did not manifest until October 1983, well over a year after his January 1982 separation from active service.

Further supporting the Board's finding that the Veteran's kidney disorder did not manifest until October 1983 is the fact that in early treatment records, the Veteran attributed the onset of his kidney disease to two post-service events: namely being bitten by a black widow spider, and being exposed to insecticides while working on a ranch.  Specifically, a March 1986 private treatment record reflects that the Veteran stated that he had been in good health until late 1983 or early 1984 at which time he was bitten by a black widow spider.  He stated that he was hospitalized for symptoms of a kidney disorder two weeks later.  In December 1995, the Veteran was hospitalized at a private facility with complaints of nausea, vomiting, and headaches.  He was diagnosed, in relevant part, with chronic renal failure, anemia, and hypertension, and placed on permanent dialysis.  Records of this hospitalization, as well as private treatment records dated in March 2002 reflect that the Veteran reported that his kidney problems began in 1983 and that he attributed them to being bitten by a black widow spider at that time, as well as to exposure to insecticides while working in horse barns.  In the March 2002 private treatment record, the treating physician found that the Veteran's end-stage kidney disease was due to hypertension, and diagnosed hypertensive nephroscleroris.  This evidence further shows that the Veteran's renal disease did not manifest until October 1983, and suggests post-service causes for this disorder rather than service-related causes. 

Subsequent private and VA treatment records show that the Veteran continued to be treated for end-stage renal disease which eventually developed into metastatic renal carcinoma.  However, these records do not provide further information with regard to whether it was related to service.  As discussed above, in September 2005 the Veteran died of these conditions as well as hypertension and inanition, according to the Certificate of Death. 

In November 2009, as requested by the Board, a VA doctor rendered an opinion as to whether the Veteran's kidney disorder was related to service, to include medications he took during that time.  The examiner reviewed the claims file and provided a detailed discussion of the Veteran's pertinent medical history during and after active service.  The examiner noted that the treatment records showed that the Veteran did not first become symptomatic due to the renal disorder until October 1983, which was over one year after separation from active service.  She also noted that a review of the service treatment records did not show any evidence of renal disease at that time.  The examiner considered the Veteran's left hand injury during service and his medication overdoses, but found no evidence of renal damage as a result of the overdoses.  The examiner therefore concluded that it was less likely than not that the Veteran's renal disease had its onset during active service or within one year of separation from service.  

In sum, the VA examiner's November 2009 opinion finding against a relationship between the Veteran's kidney disorder and his period of service, to include medications he took at that time, the service treatment records and post-service treatment records showing that the Veteran's kidney disease did not manifest until October 2003, and the attribution by the Veteran and a treating provider to post-service causes of the Veteran's kidney disorder, all weigh against a finding that the Veteran's kidney disease and consequent renal cell carcinoma were incurred in or aggravated by active service. 

The Board notes that the Veteran had submitted service connection claims for a kidney disorder which were denied in May 2003 and September 2004 rating decisions.  In a January 2003 statement in support of his claim, the Veteran alleged that while he was undergoing therapy for his left hand injury during service at Balboa Naval Hospital in San Diego, he was given a medication which "caused [him] to start having kidney problems."  He stated that he was placed on diuretics and had to report daily for a urinalysis.  He also stated that he was told that if he continued to have problems he would eventually be placed on dialysis.  In a December 2003 statement, he provided a similar history and also stated that he had been put into a CS gas chamber during service and suffered an allergic reaction.  According to the Veteran, he was told that his kidney problems were a result of this gas exposure.  A March 2004 VA treatment record reflects that the Veteran attributed his kidney disease to insecticide exposure and a spider bite during active service.  

Unfortunately, the Board does not find the Veteran's statements discussed in the preceding paragraph to be credible, as they conflict with the service treatment records, which are negative for kidney problems, and also conflict with the contemporaneous treatment records dating from 1984 showing that the Veteran's kidney problems did not have their onset until October 1983.  The Board also notes that the Veteran's statement in the March 2004 treatment record asserting that he had been bitten by a spider and exposed to insecticides during service conflict with earlier statements he had made that these incidents did not occur until after service.  Thus, as his statements were not consistent with each other or with the more probative contemporary treatment records, the Board finds that they are not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the claimant); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  As such, the Board cannot accord any weight to the Veteran's allegations that his kidney disease manifested in service, that he was bitten by a black widow spider in service, or that his kidney disease had been attributed by medical professionals to medications that he took during active service.  

The Board has also considered the appellant's contention that she had been told by a Dr. Seto that the Veteran's kidney disorder was caused or aggravated by medications he took during active service to treat his left hand injury.  Unfortunately, the Board does not find this contention to be credible.  Private medical records reflecting treatment of the Veteran's kidney disorder by Dr. Seto are in the file and do not show that he attributed the kidney disorder to medication the Veteran had taken during service.  Moreover, the numerous treatment records dating from 1984 to 2005 documenting treatment for the Veteran's kidney disorder are negative for any findings attributing his renal disease to medications he took during service.  The appellant has not submitted an opinion by a medical professional suggesting a link between the Veteran's kidney disorder and his period of service, to include medications he took at that time.  Thus, because the appellant's assertion is not consistent with the evidence of record, it is not credible.  The Board also notes that the appellant's statement as to what she was purportedly told by a physician cannot itself serve as medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  In this regard, the Board finds that whether medication the Veteran took during service caused or aggravated his renal disease is a determination too complex to be made based on lay observation alone.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Thus, because the appellant, as a lay person, does not have appropriate medical expertise, her contention that the Veteran's renal disease is related to medication he took during active service is not competent and as such not entitled to any weight.  See Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  The November 2009 VA opinion finding against such a relationship therefore outweighs the appellant's contention, as it was authored by a medical professional with appropriate expertise. 

Accordingly, in carefully reviewing the record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's kidney disease and his period of service on a direct basis.  As discussed above, the evidence shows that the Veteran's kidney disease did not manifest until October 1983, well over a year after he separated from active service in January 1982.  Further, there is no competent or credible evidence showing that renal disease was caused or aggravated by an in-service disease, injury, or event, to include any medications the Veteran took during active service.  As such, the Board finds that service connection for the cause of death cannot be granted on a direct basis with regard to the Veteran's kidney disease and metastatic renal carcinoma.  See 38 C.F.R. § 3.304; Shedden, 381 F.3d at 1166-67.  Moreover, because the Veteran's kidney disease did not manifest to a compensable degree within one year of service separation, service connection for the cause of death also cannot be granted on a presumptive basis with regard to these disorders.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board has also considered whether service connection for renal disease is warranted on a secondary basis, as the Veteran's end-stage kidney disease was attributed to hypertension in the March 2002 private treatment record, and the September 2005 Certificate of Death reflects that hypertension contributed to the Veteran's death.  In this regard, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that service connection for hypertension may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  

In this case, the Veteran had submitted a service connection claim for hypertension in January 2004, which was denied in a September 2004 rating decision.  In support of his claim, the Veteran asserted that he had been treated for hypertension during active service.  However, the service treatment records reports do not show treatment or diagnoses of hypertension or high blood pressure and the January 1982 separation examination is negative for hypertension.  The earliest diagnosis of hypertension is found in an April 1986 private treatment record, which is dated over four years after the Veteran's separation from active service.  The Board finds that the service treatment records are more probative than the Veteran's statements made in support of his claim.  See Curry, 7 Vet. App. at 68; Cartright, 2 Vet. App. at 25.  Thus, the Board does not find it credible that hypertension manifested in service or within one year of service separation.  Rather, the preponderance of the evidence shows that hypertension did not manifest until well over a year after the Veteran's separation from active service, which weighs against a finding of a relationship to service.  Accordingly, service connection for hypertension is not warranted on a direct or presumptive basis.  See 38 C.F.R. §§ 3.304, 3.307, 3.309; see also Shedden, 381 F.3d at 1166-67.

Accordingly, service connection for the cause of death as directly related to hypertension cannot be granted.  By the same token, because service connection is not warranted for hypertension, service connection for renal disease as secondary to hypertension cannot be established as a matter of law.  See 38 C.F.R. § 3.310.  Thus, service connection for the cause of death based on the Veteran's renal disease or hypertension may not be granted.  See 38 C.F.R. § 3.312.

The Board has also considered whether service connection is warranted for renal cell carcinoma as a distinct disorder from renal disease.  However, as discussed above, the Veteran's renal cell carcinoma, the immediate cause of death listed on the death certificate, was caused by his end-stage renal disease, for which service connection has not been established.  Moreover, for the same reasons discussed above with regard to the Veteran's renal disease, there is no competent or credible evidence suggesting that renal cell carcinoma was directly related to service.  Rather, the evidence shows that it did not manifest until around 2003, and that it developed as a result of the Veteran's kidney disease.  As such, service connection is not warranted for renal cell carcinoma on a direct, presumptive, or secondary basis.  See 38 C.F.R. §§ 3.304, 3.307, 3.309, 3.310.  Accordingly, service connection cannot be granted for the cause of the Veteran's death with regard to renal cell carcinoma.  See 38 C.F.R. § 3.312. 

The appellant has not argued and there is no evidence showing any other possible service-related causes of the Veteran's death, to include the service-connected residuals of his left hand injury.  

The Board regrets that it cannot render a decision in the appellant's favor, and is mindful of the hardships she has related.  While the Board is very sympathetic, it is bound by the law, and this decision is dictated by the relevant statutes and regulations as applied to the evidence of record.  See 38 §§ U.S.C.A. 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board extends its condolences to the appellant for her loss. 

Accordingly, the Board finds that the preponderance of the evidence weighs against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for the cause of the Veteran's death must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


